El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
De las siete causas de acción alegadas en la demanda pre-sentada en 2 de octubre de 1947 por Judith Herminia Bossy Porras contra María de los Angeles García Martínez, Elio *739Manuel Eossy Porras y Enrique Umpierre & Cía.(1) sólo ex-pondremos y discutiremos la primera, ya que las demás son consecuencia directa de ésta. En dicha primera causa de ac-ción, según se desprende de la demanda enmendada radicada, se alega en esencia lo siguiente: Que Jesús María Eossy y Sebastiana Porras vivieron en concubinato ininterrumpida-mente durante varias años, naciendo la demandante como consecuencia de esas relaciones en 4 de mayo de 1925; que desde la concepción y nacimiento de la demandante hasta al fallecimiento de Eossy, éste siempre la tuvo por hija, soste-niéndola, educándola, teniéndola pública y privadamente como hija suya y llamándola y tratándola como tal; que los de-mandados G-arcía Martínez y Eossy Porras siempre han re-conocido a la demandante como hija de Jesús M. Eossy, siendo el demandado Elio Manuel Eossy Porras, nacido en 1923, hijo asimismo de Jesús M. Eossy y Sebastiana Porras; que en 5 de diciembre de-1928 Jesús M. Eossy prestó decla-ración jurada en forma de ley ante el encargado del registro civil de San Juan, expresando ser padre de la demandante y que ésta había nacido en la fecha ya indicada, solicitando la inscripción en dicho registro y levantándose entonces la co-rrespondiente acta de reconocimiento; que en 30 de julio de 1941, y mediante escritura pública, Eossy otorgó testamento abierto en el cual reconoció como hija suya a la demandante; que dos días más tarde y a virtud de otra escritura pública Eossy otorgó nuevo testamento revocando el anterior, pero reconociendo una vez más a la demandante; que en el testa-mento otorgado el 30 de julio de 1941 se instituyó a la demandante como heredera, mas no así en el otorgado el 1ro. de agosto de 1941, en el cual sólo figuran como herederos de todos los bienes de Eossy los demandados María de los Án-*740geles García Martínez y Elio Manuel Eossy Porras; que Jesús M. Eossy falleció en Trujillo Alto en 1942,(2) estando casado con la demandada María de los Ángeles García Mar-tínez, con quien contrajo matrimonio en 10 de febrero de 1897, de quien se divorció hacia el año 1932 ó 1933(3) y con quien volvió a contraer matrimonio a principios del año 1941, sin que durante dichos dos matrimonios hubiera procreado hijos con su legítima esposa y sin que dejara más hijos que la demandante y el demandado Eossy Porras.(4) En rela-ción con esa causa de acción se suplica en la demanda se declare a la demandante hija natural reconocida de Jesús M. Eossy y se ordene que tal circunstancia se haga constar en el Eegistro Civil de San Juan; que por motivo de su preterición como heredera forzosa se anule la institución de herederos contenida en el testamento otorgado en primero de agosto de 1941; y que se decrete que ella, como heredera forzosa en la proporción que determina la ley, es dueña de la mitad de los bienes relictos al fallecimiento de Eossy.
A la demanda así presentada, la demandada García Mar-tínez radicó moción para que se dictara sentencia sumaria,(5) fundada en que la demanda se hacía depender principalmente del alegado carácter de la demandante como hija natural reconocida de Jesús M. Eossy; que de las propias alegaciones de la demanda y del affidavit de méritos acompañado a la moción (6) aparece que la demandante fué concebida y nació mientras Jesús M. Eossy era casado con la codemandada García Martínez, estando en su consecuencia impedido legal-mente para contraer matrimonio con Sebastiana Porras; que *741igualmente se desprende que el supuesto reconocimiento tuvo lugar antes de la vigencia de la Ley 229 de 1942 ((1) pág. 1297), siendo el reconocimiento efectuado en la forma indi-cada nulo y sin valor alguno, por no cumplir con los requisitos del párrafo primero del artículo 125 del Código Civil (edición de 1930), según regía a la fecha de la concepción y nacimiento de la demandante; y que procede dictarse sentencia sumaria a favor de los demandados.
En 2 de febrero del año en curso el Tribunal del Distrito de San Juan dictó sentencia sumaria declarando a la deman-dante hija natural reconocida de Jesús M. Rossy al solo efecto de llevar el apellido de su padre y sin lugar la demanda en todos sus demás extremos.
Sostiene la demandante en los tres errores señalados en su alegato que el tribunal inferior erró al dictar sentencia en la forma en que lo hizo. Al discutir los mismos alega que el derecho de los demandados a impugnar el reconocimiento de la demandante ha prescrito; que sólo los herederos for-zosos pueden impugnar el reconocimiento hecho; que los de-mandados están impedidos (estopped) de alegar contra dicho reconocimiento; que la sección 2 de la Ley 229 de 1942 es de carácter retroactivo y, por ende, aplicable a la demandante; y que la filiación de ésta debe regirse por la indicada Ley 229'y no por el artículo 125. Discutiremos estas cuestiones en el orden en que han sido planteadas.
Aunque la demanda radicada contenía distintas causas de acción, seis de ellas sólo se referían a derechos que dependían de que se declarara a la demandante hija natural reconocida de Jesús M. Rossy. Tal demanda, por tanto, podía calificarse como una estrictamente de reconocimiento. Figueroa v. Díaz, 20 D.P.R. 284. La acción para impugnar semejante reconocimiento es una de carácter personal, que no teniendo término fijo ha de interponerse antes de transcurrido el período de quince años. Artículo 1864 del Código Civil, ed. 1930; Gastón v. Herederos de Franceschi, 43 D.P.R. 300; Alcaide v. Morales, 28 D.P.R. 278, 294; Castro v. Solís, *74219 D.P.R. 677. ¿Había prescrito el derecho de los demanda-dos a impugnar el supuesto reconocimiento de lá demandante? A nuestro juicio no. Admitiendo a los fines de esta opinión que por ser la demandada María de los Ángeles (Jarcia Martínez — viuda de Jesús M. Eossy — heredera forzosa de éste (artículo 736, inciso 3ro. del Código Civil, ed. 1930), su derecho a impugnar el reconocimiento hecho por Eossy a favor de la demandante surgió cuando éste en 5 de diciembre de 1928 prestó la declaración jurada ante el registro civil a que ya hemos aludido y que en tal virtud su derecho a opo-nerse a la demanda había prescrito cuando se instó la misma en 2 de octubre de 1947, nos hallamos, sin embargo, con el principio legal de que aunque de ordinario la prescripción es una defensa personalísima, cuando como ocurre en este caso la sentencia que en definitiva ha de dictarse es una inseparable e indivisible, la defensa de prescripción que fa-vorezca a uno de los demandados beneficia también a los de-más. McCormick v. McCormick, 64 D.P.R. 296, 302; Valiente & Co. v. Corte, 52 D.P.R. 732, 737; Valiente & Co. v. Sucn. Fuentes, 51 D.P.R. 327, 332; Miller’s Heirs v. McIntire, 24 U.S. 440, 6 L. Ed. 515; Powell v. Koehler, 39 N.E. 195; Croker v. Williamson, 102 N.E. 588, 589; Weichold v. Day, 236 Pac. 649; 34 Am. Jur., sec. 193, pág. 156. Como en el caso de autos cualesquiera derechos de Elio Manuel Eossy Porras surgieron a la muerte del testador en 10 de mayo de 1942, su derecho a impugnar el alegado reconocimiento de la deman-dante no había prescrito, ya que desde esa fecha hasta la radicación de la demanda en 1947 no había transcurrido el -término de quince años para la prescripción de las acciones personales sin término fijo de que nos habla el citado artículo.
. (Eecuérdese que Elio Manuel Eossy Porras no era un here-dero forzoso, sino meramente un heredero testamentario.) Empero, aún si aceptáramos también a los fines de la argu-mentación tal carácter de heredero forzoso, nos hallaríamos ,con que como él nació en 1923, por disposición expresa del *743artículo 40 del Código de Enjuiciamiento Civil,(7) la pres-cripción no empezó a correr en su contra basta el año 1944, cuando cumplió su mayoridad. En ese caso el período de quince años provisto en el artículo 1864, supra, no babía ex-pirado tampoco para la fecha de la radicación de la demanda. Siendo ello así, la defensa de prescripción acertadamente levantada por el demandado Rossy Porras, también benefi-ciaba a la codemandada María de los Ángeles García Martínez.
Por otra parte, tampoco tiene razón la demandante al sostener que sólo los herederos forzosos pueden impugnar su reconocimiento. Clemente de Diego, Instituciones de Derecho Civil, tomo 2, ecl. 1930, pág. 518; Ex parte Hernández, 65 D.P.R. 142, 149. Por disposición expresa del artículo 126 del Código Civil, ed. 1930, “el reconocimiento hecho a favor de un hijo que no reúna las condiciones del párrafo primero del artículo 125 podrá ser impugnado por aquéllos a quienes perjudica.”(8) No hay duda de que la demandante no era hija de padres que al tiempo de su concepción hubieran podido casarse, sin dispensa o con ella, ya que se admite que para el 4 de mayo de 1925, fecha de su nacimiento, su supuesto padre estaba casado con la codemandada María de los Ángeles García Martínez. Su reconocimiento podía, pór ende, ser impugnado tanto por la viuda de Rossy como por el he-*744redero Bossy Porras. Decimos esto porque es innegable que tanto los derechos hereditarios de la viuda como los de Bossy Porras hubieran sido perjudicados de decretarse que la de-mandante era en realidad una hija natural reconocida de Jesús M. Bossy. Véase Manresa, Comentarios al Código Civil Español, Vol. I, ed. 1943, págs. 649-651. También he-mos resuelto que los herederos testamentaiios de un finado no están impedidos de atacar el supuesto reconocimiento de un hijo natural. Véase Alcaide v. Morales, supra.
Está igualmente en un error la demandante al sostener que los demandados García Martínez y Bossy Porras estaban impedidos (estopped) de impugnar el presunto reconoci-miento de la demandante. El artículo 126 del Código Civil ya citado se expresa en sentido contrario a esta contención.
 Hemos decidido asimismo en reiteradas ocasiones que la Ley 229 de 12 de mayo de 1942 ((1) pág. 1297), según fué enmendada por la núm. 243 de 12 de mayo de 1945 ((1) pág. 815) no tiene efecto retroactivo, sino prospectivo. Cruz v. Andrini, 66 D.P.R. 124, 126; Fernández v. Sucn. Fernández, 66 D.P.R. 881, 885; Correa v. Sucn. Pizá, 64 D.P.R. 987; así como que los derechos de los hijos nacidos con anterioridad a la vigencia de la Ley 229, supra, se rigen por el artículo 125 del Código Civil y no por esa ley. Elicier v. Sucn. Cautiño, ante, pág. 432; Correa v. Sucn. Pizá, supra, y casos en ellos citados. Nada hay que nos induzca a cambiar ahora de criterio. La demandante nació en 1925 de madre soltera, pero de padre casado con otra mujer. No ■ era por tanto una hija natural a tenor de lo provisto por el artículo 125, supra. (9)
No habiéndose cometido ninguno de los errores señalados, debe confirmarse la sentencia apelada.
*745El Juez Asociado Sr. Negrón Fernández disintió por los razonamientos por él expuestos en' la opinión disidente que dictó en el caso civil núm 9863, Elicier v. Sucn. Cautiño, con fecha 29 de julio de 1949, ante, pág. 440.

 La sociedad Enrique Umpierre & Oía. figuraba como demandada debido a que según se haeía constar en la sexta causa de acción ella había dado a préstamo la suma de $10,000 a la demandada García Martínez y para ga-rantizar el mismo se liabía otorgado hipoteca voluntaria sobre una do las fin-cas heredadas, así como un contrato de arrendamiento por término de cinco años.


 De los autos se desprende que Jesús M. Eossy falleció el 10 de mayo de 1942.


 Surge igualmente de los autos que Jesús M. Eossy se divorció en septiembre primero do 1933.


 En la primera demanda enmendada que figura en autos también se alegaba que al contraer matrimonio la demandante, siendo ella menor de edad, Jesús M. Eossy dió como padre su consentimiento para que ella se casara, reconociéndola así también como hija natural suya.


 A esa moeión se unió más tarde el demandado Eossy Porras.


 Este affidavit de méritos no figura en los autos elevados.


 El artículo 40 del Códig'o de Enjuiciamiento Civil provee:
“Si la persona con. derecho a ejercitar una acción, que no sea la reivin-dicatoría de propiedad inmueble, fuese al tiempo de nacer la eausa de la acción:
1. Menor de edad; o
2. Demente; o
3. Encarcelada por acusación criminal, o cumpliendo sentencia por con-vicción en causa criminal por un término menor que el de su vida natural; o
4. Una mujer casada siendo su esposo parte necesaria con ella para prin-cipiar tal acción; el tiempo gue chore tal incapacidad no se considerará parte del tiempo fijado para empegar a ejercitar la acción.” (Bastardillas nuestras.)


 El párrafo primero del artículo 125 del Código Civil provee: “Son hijos naturales los nacidos, fuera de matrimonio, de padres que al tiempo de la concepción de aquéllos hubieran podido casarse, sin dispensa o con ella.”


 Con respeeto a la alegación, contenida en la demanda al efecto de que los demandados María de los Angeles Martínez y Elio Manuel Rossy Porras han reconocido siempre a la demandante como hija de Jesús M. Rossy, véase Elicier v. Sucn. Cautiño, supra.